Citation Nr: 0824939	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1969, September 1975 to May 1978, and October 1983 to April 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which denied the above 
claims.

The issue of veteran's low back disability and bilateral 
hearing loss claims are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The post-service medical evidence does not demonstrate 
any current objective diagnoses of hepatitis B; nor was 
cirrhosis of the liver manifested to a compensable degree 
within one year following separation from service.

2.  The veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for the establishment of service connection 
for PTSD, are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2001 and May 2004, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements in the present 
appeal, because the service connection claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with numerous VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis, certain psychoses, and 
cirrhosis of the liver may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hepatitis B

The veteran asserts that he currently has hepatitis B which 
was first manifested during his period of active service.

The service medical records reveal that in October 1986, the 
veteran was notified by the Central Florida Blood Bank, Inc., 
that, at the time of his last blood donation, a screening 
test had indicated that he had developed an immunity 
(antibody) to the hepatitis B virus.  He was also notified 
that the positive test did not indicate that he currently had 
hepatitis, but that he had it in the past, perhaps without 
knowing it.  A service medical record dated in November 1986 
shows that the veteran was status post hepatitis B, that he 
was non-infective, and immune.

A service medical record dated in January 1987 shows that the 
veteran was evaluated following a positive screening for 
hepatitis B.  He reported having no complaints, being 
asymptomatic, and feeling well.  He described having no 
memory of any illness or episode which may have been a bout 
of hepatitis.  There was no known exposure such as a tattoo, 
shots, shellfish, or transfusion.  The examiner concluded 
that the veteran at some time had been exposed to hepatitis B 
to develop immunity, but that he was not then infected or 
contagious.

Subsequent to service, private outpatient treatment records 
from Dr. Davis dated in February 2001 and March 2001 show 
that the veteran was said to have a past history positive for 
hepatitis B.  An assessment of history of hepatitis B was 
given.

A VA general medical examination report dated in August 2002 
shows that the veteran reported having had hepatitis B since 
he was in Vietnam.  He reported that he had been treated and 
monitored for about a year, but that he did not believe that 
he had any current residuals.  His liver function tests were 
reported as normal.  He denied any symptoms.  Clinical 
testing revealed an indication of serologic evidence of 
immunity.

During the veteran's June 2006 personal hearing, he asserted 
that he had not been able to donate blood since being told in 
service that he had the antibody to the hepatitis B virus.  
He indicated that he did not have any recent liver problems. 

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence that the veteran has hepatitis B 
that is etiologically related to his periods of active 
service.

The veteran's service medical records establish only that the 
he had tested for the hepatitis B antibody during service, 
and that there was no indication that the veteran ever had an 
active infection during service.  Accordingly, there is no 
evidence that the veteran had developed chronic hepatitis B 
during service.  The record also fails to show any evidence 
that the veteran had hepatitis B at any time after separation 
from service.  References to hepatitis B in both the service 
and post-service medical records show only that he had a 
history of hepatitis B.  

As to his assertion of current hepatitis B, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. at 92.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr (varicose veins) and 
in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).  
An example of the kind of medical condition of which a 
layperson is not competent to identify is found in Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (bronchial asthma).  
Hepatitis clearly falls into the latter class.  Hence, the 
veteran's statements that he currently has hepatitis B are 
not competent evidence.

No competent evidence of record shows that the veteran has 
hepatitis B or has had hepatitis B at any time since service.  
As stated above, a service connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Congress specifically 
limits entitlement for service- connected disease or injury 
to cases where such incidents have resulted in a disability.  
In the absence of proof of present hepatitis B, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Because the preponderance of the evidence shows that the 
veteran does not have the claimed disability, hepatitis B, 
service connection for hepatitis B cannot be granted and his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  See Gilbert, 1 Vet. App. at 53. 

PTSD

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court), citing 38 
C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.304 (2007), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran's service personnel records reveal that he had 
service in Vietnam from February 1966 to August 1967.  His 
military occupational specialties included finance officer, 
disbursing officer, and budget officer.  His decorations 
included the Vietnam Service Medal and the Vietnam Campaign 
Medal.  This evidence does not, however, establish that the 
veteran engaged in combat with the enemy.

A review of the veteran's service medical records reveals no 
reports or diagnoses of symptoms associated with a 
psychiatric disorder, to include PTSD.  The reports of 
medical examination dated in December 1968 and January 1969 
show that in both instances psychiatric clinical evaluation 
was within normal limits, and there was no personality 
deviation specified.  In the associated report of medical 
history, the veteran indicated that he had never had 
depression, excessive worry, or nervous trouble of any sort.

Reports of medical examination dated in June 1972, February 
1974, April 1978, August 1982, and September 1983, all show 
that psychiatric clinical evaluation was within normal 
limits, and there was no personality deviation specified.  In 
reports of medical history, dated in June 1972, February 
1974, May 1975, April 1978, August 1982, and September 1983, 
the veteran indicated that he had never had depression, 
excessive worry, or nervous trouble of any sort.

Subsequent to service, in letters to the RO dated in December 
2001, the veteran reported that while in Vietnam, he felt 
death was all around him.  He indicated that there was not a 
day that his River Boat Patrol Squadron 523 did not incur 
fire from the enemy.  He added that they destroyed families 
and killed innocent lives when returning gunfire.  He also 
described that he witnessed the torture of the enemy which 
had been captured, and that during his first year, he 
witnessed the death of fellow servicemen, as well as the 
destruction of patrol boats that were blown out of the water.

A VA PTSD examination report dated in July 2002 shows that 
the veteran reported a history consistent with the previously 
reported stressful events.  The examiner concluded that the 
complaints that the veteran reported and his descriptors of 
his psychological experiences and difficulties, did not meet 
the Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV) criteria for the diagnosis of PTSD.  The symptoms 
reported were not of sufficient number or of sufficient 
intensity to meet the criteria.  The examination report did 
not show a diagnosis of PTSD or any other psychiatric 
disorder.

During his June 2006 personal hearing, the veteran described 
that he had served on riverboat patrols during his period of 
service in Vietnam.  He indicated that he had seen boats 
blown out of the water.  He added that the enemy would plant 
mines at night which would blow the boats out of the water.  
He stated that there was individual gunfire on both sides, 
and that he would be in constant battle fire.  He reported 
that, after returning home, his family members noticed 
changes in him.  He indicated that he had not realized that 
he needed help, but that he just went to a regular doctor.  
He had not been treated by a psychologist or a psychiatrist. 

Because the preponderance of the competent medical evidence 
demonstrates that the veteran does not have PTSD or other 
psychiatric disorder linked by competent medical opinion to 
any incident of active military service, the claim must be 
denied.

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

There is no current medical diagnosis of PTSD of record in 
accordance with 38 C.F.R. § 4.125.  Additionally, the veteran 
has not provided evidence of stress inducing incidents that 
are sufficiently specific to attempt verification.  The 
incidents reported do not meet the criteria set forth under 
the provisions of 38 C.F.R. § 3.304(f). 

Accordingly, absent the existence of PTSD, entitlement to 
service connection for this disorder cannot be awarded.  In 
short, the preponderance of the evidence is against the 
veteran's claim, and the appeal must be denied.

There is no indication that the veteran had a diagnosis of a 
psychosis, to include PTSD, which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for PTSD on a presumptive basis is also not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the veteran's statements in support 
of his claim that he has PTSD, as a result of his service.  
While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.

Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is denied.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for hepatitis B is denied.

Service connection for PTSD is denied.

REMAND

Unfortunately, appellate review of the veteran's claims at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to his low back claim, the veteran asserts that he has a 
current low back disorder that is manifested as a result of 
an injury sustained during his first period of active 
service.  The veteran was seen on numerous occasions during 
service for low back problems and has currently been 
diagnosed as having this disability.  A VA examination report 
dated in August 2002 shows that the veteran reported a 
history of a low back injury in the 1960's when he fell down 
a set of stairs.  He added that as he had been young in age, 
he did not think much about it, but that over the course of 
the preceding one to one and a half years, he had experienced 
progressively worsening low back pain.  The diagnosis was 
moderate to severe degenerative spondylosis and degenerative 
disc disease of the lumbosacral spine at L3-S1. 

During his June 2006 personal hearing, the veteran asserted 
that he first experienced back problems during his first 
period of active service while in the Navy.  He indicated 
that he injured his back when he fell down some stairs and 
when a 50-caliber gun hit him in the back.  He added that he 
had no other injury to his low back following service.

A VA spine examination report dated in September 2007 shows 
diagnosed the veteran as having disc disease at L2-L3 and L3-
L4 and opined that it was not at least as likely as not that 
the current functional limitations related to his low back 
had a medical connection to the low back symptoms reported 
during service.  The examiner explained that he did not 
locate any neurologic symptoms in service treatment records, 
nor of any symptoms that could be attributed to the disc 
disease. The examiner opined that it was more likely than not 
that the veteran developed his current lumbar disc disease as 
a process of the 20 years of aging since his service.  
Because the veteran reported a continuity of symptoms since 
service, the Board finds that the September 2007 VA 
examination report is not adequate for rating purposes 
because the examiner relied on the absence of symptoms noted 
in the service medical records without commenting on the 
veteran's statement regarding the chronicity of his symptoms.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As to his bilateral hearing loss claim, under 38 C.F.R. § 
3.385, impaired hearing will be considered a disability for 
purposes of laws administered by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  The failure to meet these criteria at 
the time of a veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  A claimant "may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); 
see 38 C.F.R. § 3.303(d) (2007); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).

The veteran asserts that he has bilateral hearing loss that 
is due to excessive noise exposure during service, to include 
small arms fire, heavy artillery, mortars, grenades, 
helicopters, airplane engines, and 20-inch guns on Navy 
ships.

The veteran's available service medical records show no 
evidence of hearing loss within the meaning of 38 C.F.R. § 
3.385.  There is a report of medical examination associated 
with the veteran's Army reserve duty dated in June 1972 which 
shows elevated puretone thresholds at 500, 1000, 2000, 3000 
and 4000 Hertz of 20, 20, 20, 20, and 20 decibels, 
bilaterally.  Clinical evaluation showed that the veteran's 
ears were generally normal, and the associated report of 
medical history shows the veteran indicated that he had never 
had ear trouble or hearing loss.

Subsequent to service, a VA audio examination report dated in 
August 2002 shows that the examiner indicated that he 
veteran's medical records were not reviewed by the examiner 
because his claims file was unavailable.  Audiological 
evaluation revealed pure tone thresholds at 500, 1000, 2000, 
3000 and 4000 Hertz were 45, 55, 50, 45, and 50 decibels in 
the right ear, and 45, 50, 55, 60 and 60 decibels in the left 
ear, respectively.  Speech recognition was 92 percent in the 
right ear and 92 percent in the left ear.  The diagnosis was 
mild to moderately severe sensorineural hearing loss from 250 
to 8000 Hertz, bilaterally.  The examiner did not furnish a 
medical opinion concerning the relationship of the veteran's 
hearing loss to the reported noise exposure in service.

A VA audio examination report dated in September 2007, and 
conducted by the same examiner that conducted the August 2002 
examination, shows that it was indicated that he veteran's 
medical records were not reviewed by the examiner because his 
claims file was unavailable.  Audiological evaluation 
revealed pure tone thresholds at 500, 1000, 2000, 3000 and 
4000 Hertz were 25, 20, 25, 25, and 25 decibels in the right 
ear, and 20, 20, 25, 20 and 25 decibels in the left ear,  
respectively.  Speech recognition was 94 percent in the right 
ear and 94 percent in the left ear.  The diagnosis in 
accordance with VA regulations revealed hearing within normal 
limits for pure tone thresholds for test frequencies of 500 
to 4000 Hertz, bilaterally.

The Board finds that while the September 2007 VA audio 
examination provided results that were within normal limits 
for the purposes of 38 C.F.R. § 3.385, the findings of the 
August 2002 examination clearly demonstrated a hearing loss 
disability within the requisite criteria.  However, the 
examiner did not have access to the veteran's claims file 
during either examination, and in August 2002, did not 
provide an opinion as to whether the hearing loss disability 
found on examination was etiologically related to the 
asserted noise exposure during service.  Additionally, 
because the examiner did not have access to the veteran's 
claims file, he was apparently unaware of his own prior 
examination report, and could not offer an opinion in an 
effort to reconcile the manifestly inconsistent findings.  As 
such, on remand, the veteran should be scheduled for an 
appropriate VA audio examination so that a medical opinion 
may be obtained as to the current nature and etiology of his 
bilateral hearing loss.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any low back disability found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
diagnose any low back disability found to 
be present and comment as to whether it is 
at least as likely as not that the 
condition is related to or had its onset 
during his period of active duty.  In 
offering this impression, the examiner 
must acknowledge and discuss the veteran's 
report of an in-service symptoms and his 
treatment for this condition, as well as 
his report of a continuity of post-service 
left knee symptoms.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

2.  The AMC should schedule the veteran 
for a VA audio examination so as to assess 
the current extent and etiology of any 
bilateral hearing loss found on 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss is related to the 
veteran's periods of active service, or to 
any incident therein, to include as due to 
noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any inservice noise 
exposure.  

The examiner is directed to consider and 
reconcile findings of the additional 
audiological findings of record, to 
include the contradictory evidence set 
forth above as found in the August 2002 
and September 2007 VA audio examination 
reports.  A complete rationale for all 
opinions must be provided, citing the 
objective medical findings leading to the 
examiner's conclusion.  If the examiner 
cannot provide the above requested opinion 
without resort to speculation, it must be 
so stated. 

3.  Then readjudicate the veteran's 
claims, to include consideration of any 
additional evidence obtained as a result 
of this Remand.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


